Citation Nr: 1519928	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-21 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for blackouts/syncope.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for anxiety, to include as secondary to blackouts/syncope.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In June 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the e-folder.  During the hearing, the appellant requested that the record be held open for an additional 30 days to allow the submission of additional evidence.  However, no such evidence was received.  See 38 C.F.R. § 20.709 (2014).

During the hearing, the Veteran stated that his claim of entitlement to service connection for blackouts was also meant to encompass syncope.  Accordingly, the issue on the cover page has been recharacterized as shown.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





\The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was struck by lightning in August 1985 during active duty service.  He alleges that his current disorders resulted from that incident.  

Regarding the claim of entitlement to service connection for headaches, the Veteran has reported that, after being struck by lightning, he experienced dizziness, leading to anxiety, leading to headaches.  Although August 1985 service treatment records clearly show that he received emergency medical treatment after being struck by lightning, there is no separation examination report of record, which would possibly indicate whether he reported headaches at separation.

Accordingly, a VA medical examination will be conducted. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran if he has any further medical or non-medical evidence to submit (which is not currently in VA's possession) substantiating his claims of service connection for a headache disorder, narcolepsy and blackouts, and an anxiety disorder. THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR HEADACHES, BLACKOUTS/SYNCOPE AND ANXIETY.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  


2.  Obtain all available VA treatment records pertaining to treatment for headaches, blackouts/syncope and anxiety since November 2012 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  Schedule the Veteran for an examination with  appropriate examiners to determine the etiology of his claimed headaches, blackouts/syncope and anxiety.  ENSURE THAT ALL AVAILABLE TREATMENT RECORDS HAVE BEEN SCANNED INTO VBMS BEFORE THE VETERAN'S EVALUATION.  Any and all tests deemed necessary should be performed.  

(a) The examiner should be asked to review the medical records on file and any pertinent statements or testimony of the Veteran, and provide an opinion as to whether, given the service treatment records and all evidence in the claims folder, the Veteran's being struck by lightning during service resulted in: 

-a disorder characterized by "blackouts," periods of unconsciousness, or headaches SINCE SUBMISSION OF THE CLAIM IN MAY 2012. 

(b) The examiner should be asked to review the medical records on file and any pertinent statements or testimony of the Veteran, and provide an opinion as to whether 1) the Veteran CURRENTLY HAS A DIAGNOSIS OF ANXIETY OR AN ANXIETY DISORDER, OR WAS DIAGNOSED WITH SUCH DISORDER AT ANY TIME DURING THE PERIOD ON APPEAL, and 2) any anxiety disorder diagnosed is the result of service, to include being struck by lightning in August 1985, OR is SECONDARY to a diagnosis of blackouts/syncope.  ALL OPINIONS EXPRESSED MUST BE ACCOMPANIED BY A COMPLETE EXPLANATION AS TO THE MEDICAL AND FACTUAL BASIS FOR THE OPINION. 

3.  Thereafter, the AOJ should review the examination report to insure that the required development has been accomplished.  The issues on appeal should then be readjudicated.  If any issue on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


